TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00478-CV



                                     Janie Torres, Appellant

                                                  v.

              Lance David Sharp and Laura Frances Bellegie Sharp, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. GN403081, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant filed her notice of appeal on August 3, 2005. The clerk’s record was filed

on September 7, and the reporter’s record was filed on September 13, making appellant’s brief due

on October 13. After receiving notification that her brief was overdue, appellant, who is representing

herself pro se, filed a motion on October 28, asking for an extension of time to file her brief. On

November 3, this Court extended the filing deadline to November 28. On December 5, after

appellees filed their second motion to dismiss for failure to comply with filing deadlines, appellant

filed her second motion for an extension of time, explaining that she had been having medical

problems and needed additional time so she could undergo and recover from further testing and

possible surgery. On January 13, 2006, this Court issued an order granting appellant an extension

to file her brief, stating that the brief was due on February 28, that no further extensions would be

granted, and that the appeal would be subject to dismissal if the brief was not timely filed. After
appellant failed to file her brief as ordered, appellees filed a third motion to dismiss on March 3,

noting that the brief had not been filed and asserting that appellant has shown a pattern of failing to

comply with the appellate rules and Court-ordered deadlines. On March 15, two weeks after the

deadline had passed, appellant filed a third motion for an extension of time, asking to have the

deadline extended until May 30.

               It has now been eight months since appellant filed her notice of appeal. In our

January order allowing the second extension, we warned appellant that no further extensions would

be granted and that she risked dismissal if she did not timely file her brief. Appellant has

consistently waited until deadlines have passed and appellees have filed a motion to dismiss before

responding with her motions for extensions of time. We therefore grant appellees’ third motion and

dismiss the appeal for failure to comply with appellate deadlines and our January 13 order. See Tex.

R. App. P. 42.3.




                                               __________________________________________

                                               David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellees’ Motion

Filed: March 31, 2006




                                                  2